     Case 2:14-cv-14985 Document 14 Filed 05/21/20 Page 1 of 1 PageID #: 195



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                            CHARLESTON DIVISION


TONYA REDDEN, et al.,

                          Plaintiffs,

v.                                           CIVIL ACTION NO. 2:14-cv-14985


JOHNSON & JOHNSON, et al.,

                          Defendants.


                          MEMORNADUM OPINION AND ORDER

       On May 5, 2020, I entered an order directing plaintiffs to show cause on or

before May 19, 2020, why their case should not be dismissed without prejudice as to

the remaining defendants pursuant to Rule 4(m) of the Federal Rules of Civil

Procedure. Plaintiffs have not shown cause. The court ORDERS that plaintiffs’ case

must be dismissed without prejudice pursuant to Rule 4(m) for failure to serve the

remaining defendants within 90 days after the complaint was filed.

       The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.

                                        ENTER: May 21, 2020
